Citation Nr: 1625580	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for degenerative arthritis of the thoracolumbar spine, previously evaluated as residuals of anterior compression fractures of T10-11 with anterior wedging of T6 through T9.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied entitlement to an increased rating for the Veteran's service-connected thoracic spine disability and denied service connection for peripheral neuropathy of the lower extremities.  The Veteran filed a timely appeal.

In January 2014, the Board remanded the claims for additional evidentiary development.

Thereafter, in a May 2014 rating decision, the Appeals Management Center (AMC), granted service connection for degenerative arthritis of the lumbar spine and combined it with the service-connected thoracic spine disability.  The disability was recharacterized as degenerative arthritis of the thoracolumbar spine and the 30 percent rating was continued.

The rating decision also granted service connection for radiculopathy of the left and right lower extremities and assigned separate 10 percent disability ratings, effective April 3, 2007.  As this is considered a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's representative's post-remand brief received in May 2016, it was asserted that his lumbar spine disability had worsened since his April 2014 VA examination.  As such, the Veteran is entitled to a new VA examination.  
See 38 C.F.R. § 3.327(a) (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A review of the claims files demonstrates that the most recent records regarding VA treatment are dated in September 2013.  On remand, outstanding VA medical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA medical records regarding treatment for the Veteran's service-connected lumbar spine disability.  Specifically records since September 2013 must be retrieved.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected lumbar spine disability.  The claims file should be reviewed by the examiner to become familiar with the pertinent medical history regarding the Veteran's lumbar spine.  Complete the appropriate report form documenting the examination.

3.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




